Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 1 of 24 PageID #: 19095




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


  PAR PHARMACEUTICAL, INC.,   )
  PAR STERILE PRODUCTS, LLC,  )
  and                         )
  ENDO PAR INNOVATION         )
  COMPANY, LLC,               )                C.A. No. 18-823-CFC
                              )
              Plaintiffs,     )
                              )
     v.
                              )
  EAGLE PHARMACEUTICALS INC., )
                              )
              Defendant.      )



           PAR’S CONCISE COUNTER-STATEMENT OF FACTS
          IN OPPOSITION TO EAGLE’S CONCISE STATEMENT
                   OF UNDISPUTED FACTS [D.I. 177]



       Par responds to Eagle’s Concise Statement of Facts (“E-CSOF”) as follows:
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 2 of 24 PageID #: 19096




                                   TABLE OF EXHIBITS1

     Exhibit                                 Description
      No.
        A      Module 3.2.P.8.2 Post-Approval Stability Commitment for ANDA No.
               211538 (EAGLEVAS0047249)
        B      Field Alert Report Submission, Questions and Answers, Draft FDA
               Guidance for Industry (July 2018)
        C      Module 3.2.P.8.1 Stability Summary and Conclusions for ANDA No.
               211538 (EAGLEVAS047328)
        D      Module 3.2.P.3.2 Manufacturing Process Development for ANDA No.
               211538 excerpts (EAGLEVAS0000670)
        E
                                (AMRIVAS0114545)
        F      Project Notebook, SVA001/002/003, pH data records
               (AMRIVAS011554)
        G      Stability Data for SVA001 submitted with ANDA No. 211538
               (EAGLEVAS0047274)
        H      Opening Expert Report of Lee E. Kirsch, Ph.D. Regarding
               Infringement (excerpts), dated November 15, 2019.
        I      Reply Expert Report of Lee E. Kirsch, Ph.D. Regarding Infringement
               (excerpts), dated January 20, 2020.
        J      Supplemental Expert Report of Lee E. Kirsch, Ph.D. Regarding
               Infringement, dated May 8, 2020.
        K      Vasopressin Injection, USP Stability Analysis; A Statistical Evaluation
               of pH, submitted with ANDA No. 211538 (EAGLEVAS0047242)
        L      Module 3.2.P.5.1 Specifications for ANDA No. 211538
               (EAGLEVAS0046173)
        M      Excerpts from October 9, 2019, Deposition of James Romito.
        N      Excerpts from Executed Batch Record for SVA008, submitted with
               ANDA No. 211538 (EAGLEVAS0048569)


 1
     Exhibits are attached to the Declaration of Brian Goldberg.

                                            2
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 3 of 24 PageID #: 19097




         RESPONSES TO EAGLE’S STATEMENT OF ASSERTED FACTS

 PAR’S VASOSTRICT® PRODUCT
       1.    In April 2014, Par received FDA approval for its original Vasostrict®
 product, which was made with a pH of 3.4-3.6. (Ex. 1 at PAR-VASO_0015573, 581,
 586.)

       RESPONSE:

       Undisputed.2

      2.     In March 2016, Par received FDA approval for a reformulated
 Vasostrict® product, which is made with a pH of 3.8. (Ex. 2 at PAR-VASO
 0014542-43, 545.)

       RESPONSE:

       Undisputed.

 THE PATENTS-IN-SUIT

         3.     For purposes of trial, Par asserts that Eagle’s ANDA product will
 literally infringe claim 13 of U.S. Patent 9,687,526 (“’526 Patent”); claims 1, 3-5,
 and 7 of U.S. Patent 9,744,209 (“’209 Patent”); and claims 1, 4, 5, and 8 of U.S.
 Patent 9,750,785 (“’785 Patent”) (“Patents-in-Suit”). (Ex. 3.)

       RESPONSE:

       Undisputed.

       4.     Claim 13 of the ’526 patent requires a vasopressin formulation having
 a pH of 3.8. (Ex. 4, claims 1, 13.)




 2
   “Undisputed” means that Par does not dispute Eagle’s assertion for purposes of
 opposing Eagle’s request, and the Court may consider it undisputed in ruling upon
 that request and any subsequent motion for summary judgment, if leave is granted.
 Par does not admit its truth for any other purpose.

                                          3
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 4 of 24 PageID #: 19098




       RESPONSE:

       Undisputed (requires administration of such a formulation).

      5.     Each asserted claim of the ’209 and ’785 patents requires a vasopressin
 formulation having a pH of 3.7-3.9. (Ex. 5, claim 1; Ex. 6, claim 1.)

       RESPONSE:

       Undisputed (requires the manufacture, sale, or use/administration of such a

 formulation).

       6.     Par contends that the Patents-in-Suit cover reformulated Vasostrict®,
 but not original Vasostrict®. (Ex. 7; Ex. 8.)

       RESPONSE:

       Partially disputed-the cited documents state that Par was not contending that

 the Patents-in-Suit cover original Vasostrict.

 THE ANDA PROCESS
       7.    The Hatch-Waxman Act allows for the filing of an Abbreviated New
 Drug Application (“ANDA”) seeking approval to market a generic version of an
 approved drug product, without separately establishing safety and efficacy. 21
 U.S.C. § 355(j).

       RESPONSE:

       Legal conclusion-undisputed.

       8.    If a proposed generic product is rated “Q1/Q2” to an approved product,
 the FDA has determined that it is qualitatively and quantitatively the same as the
 approved product, and will not require separate bioequivalence studies. 21 CFR §
 320.22(b)(1); see also id. § 314.94(a)(9)(iii).

       RESPONSE:

       Legal conclusion-incomplete.


                                           4
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 5 of 24 PageID #: 19099




        9.     The ANDA specifies the formulation and properties of the proposed
 generic product that will be marketed by the applicant, and provides specifications
 for parameters such as pH and impurities in accordance with good manufacturing
 practices. Id. § 314.94(a)(5)—(7), (9); see also § 314.50(d)(1)(i)—(ii); see generally
 21 CFR § 211 et seq. (Current Good Manufacturing Practices For Finished
 Pharmaceuticals).

       RESPONSE:

       Legal conclusion-incomplete.

        10. Manufacturing specifications define properties the product must have
 during specific steps in the manufacturing process. Id. § 211.110(a)—(c). “Release”
 specifications define properties the product must have on release from
 manufacturing. Id. § 211.165(a), (c)-(f). “Stability” specifications define properties
 the product must have after release and through its shelf life. Id. § 211.166(a).

       RESPONSE:

       Legal conclusions-partially disputed.

       Release specifications: FDA regulations state that “[f]or each batch of drug

 product, there shall be appropriate laboratory determination of satisfactory

 conformance to final specifications for the drug product . . . prior to release” and

 that products that fail to meet the release specifications “shall be rejected.” 21

 CFR 211.165(a), (f). The converse is also true—drug products meeting those

 specifications may be released for commercial sale. Id.

       Stability specifications: Stability specifications are “used in determining

 appropriate storage conditions and expiration dates.” Id. § 211.166(a). Once

 commercial production begins, samples of products sold are tested after-the-fact to

 determine whether they remain within specification. See Ex. A


                                            5
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 6 of 24 PageID #: 19100




                         . If the manufacturer finds a commercially-sold product

 that fell out-of-specification, it must submit a “Field Alert Report” (“FAR”) to

 FDA. 21 CFR 314.81; Ex. B (Draft FDA Guidance). In such instances, the

 product need not be recalled. See Ex. A




                               ; United States v. Gilead Scis., Inc., 2019 WL

 5722618, at *6 (N.D. Cal. Nov. 5, 2019); Oregon ex rel. Kroger v. Johnson &

 Johnson, 832 F. Supp. 2d 1250, 1252–53 (D. Or. 2011).

        11. An ANDA applicant must conduct stability studies demonstrating that
 its proposed ANDA product will meet its specifications over its shelf life. Id.
 § 211.166. In such studies, the product may be stored under various conditions and
 appropriate measurements taken at regular intervals during the product’s shelf life,
 which are reported to the FDA. Id. § 211.166(b).

       RESPONSE:

       Disputed. See supra E-CSOF 10.

        12. Once its ANDA is approved, a generic manufacturer may not market a
 product that does not comply with its ANDA specifications, without being subject
 to strict sanctions. See, e.g., 21 U.S.C. §§ 331(d), 332(a), 333(a), 334(a)(1),
 335b(a)(1), 335c(a)(1).

       RESPONSE:

       Disputed. Sanctions do not apply to after-the-fact out-of-specification

 stability results encountered in the field; they only trigger FDA reporting and

 consultation processes. See supra E-CSOF 10.


                                           6
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 7 of 24 PageID #: 19101




 EAGLE’S ANDA PRODUCT
       Background
       13. On March 23, 2018, Eagle’s ANDA 211538 was accepted for filing by
 the FDA. (Ex. 9 at EAGLEVAS0000013.)



       RESPONSE:

       Undisputed.

       14.


       RESPONSE:

       Disputed-final determination not yet made.

       15.




       RESPONSE:

       Undisputed.

       Eagle’s ANDA pH Specifications
       16.




       RESPONSE:

       Undisputed-with customary rounding, the upper-limit is


                                        7
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 8 of 24 PageID #: 19102




 Ex. C, EAGLEVAS0047336.

       17.




       RESPONSE:

       Disputed. See supra E-CSOF 10; Par’s SAF below.

       Stability Testing of Eagle’s ANDA Product
       18. With its ANDA, Eagle was required to submit results of stability testing
 of samples of its ANDA product to the FDA. 21 CFR § 211.166.

       RESPONSE:

       Undisputed.

       19.




       RESPONSE:

       Disputed.



       20.




                                         8
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 9 of 24 PageID #: 19103




       RESPONSE:

       Undisputed.

       21.



       RESPONSE:

       Disputed.



       22.



       RESPONSE:

       Undisputed.

       23.




       RESPONSE:

       Disputed.




                                      9
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 10 of 24 PageID #: 19104




       24.




       RESPONSE:

       Undisputed.

       25.



       RESPONSE:

       Disputed. Eagle mischaracterizes             (see supra E-CSOF 23).

       26.


       RESPONSE:

       Disputed. See supra E-CSOF 23-25.

       27.



       RESPONSE:

       Disputed. Eagle over-states             (see supra E-CSOF 23) and fails

 to note that                                                        .

       28.




                                          10
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 11 of 24 PageID #: 19105




       RESPONSE:

       Disputed. See supra E-CSOF 23. It is undisputed that




                                 See Statement of Additional Facts (“Par’s

 SAF”) ¶7 below.



                                             . Id., ¶¶8-9.



                                                                        . Id.,

 ¶¶10-14.

       29.



       RESPONSE:

       Disputed. See supra E-CSOF 23-28.

       30.




       RESPONSE:

       Disputed. There were                                          Ex. E,

 AMRIVAS0114545.


                                       11
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 12 of 24 PageID #: 19106




       31.




       RESPONSE:

       Disputed.

                      . Id.

       32.   P




       RESPONSE:

       Disputed. There were                                    (id.), and Dr.

 Kirsch’s opinions are based on additional evidence cited in his reports. Par’s SAF

 ¶¶6-13.

       33.



       RESPONSE:

       Undisputed-



                 See Par’s SAF.




                                         12
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 13 of 24 PageID #: 19107




       34.



       RESPONSE:

       Undisputed.

       35.


       RESPONSE:

       Undisputed.

       36.



       RESPONSE:

       Undisputed.



       37.



       RESPONSE:

       Undisputed.

       38.




                                      13
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 14 of 24 PageID #: 19108




       RESPONSE:

       Undisputed.

       39.




       RESPONSE:

       Undisputed.

       40.


       RESPONSE:

       Undisputed.

       41.



       RESPONSE:

       Undisputed.

       42.




       RESPONSE:

       Disputed. Eagle misleadingly mischaracterizes




                                       14
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 15 of 24 PageID #: 19109




       RESPONSE:

       Undisputed.

       44.




       RESPONSE:

       Undisputed-but see Par’s SAF ¶¶14-19.

               STATEMENT OF ADDITIONAL MATERIAL FACTS

 EAGLE’S INFRINGEMENT

       1.




                                      15
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 16 of 24 PageID #: 19110




       2.



                                      .

       3.




       4.     The commercial sale of products                          and the

 administration of such products to patients in accordance with Eagle’s proposed

 labeling, would therefore infringe the Patents-in-Suit. Ex. H (Kirsch Opening),

 ¶¶ 65-67, 110, 157; Ex. I (Kirsch Reply), ¶¶17-46, 68-70.

       5.     If FDA approves Eagle’s ANDA, Eagle will be authorized to sell

 products                                                                      , and

 hence, it can be expected that,                  , the commercial sale and use of

 such products would infringe Par’s patents. See id.; 35 U.S.C. § 271(a) (it is an act

 of infringement to make, use, sell or offer to sell a patented inventions).

 THERE IS NO ANOMALY

       6.




                                           16
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 17 of 24 PageID #: 19111




       7.




                                      17
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 18 of 24 PageID #: 19112




       8.




       9.




       10.



                                             .

       11.




                                      18
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 19 of 24 PageID #: 19113




       12.




                    3.

       13.




                                      19
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 20 of 24 PageID #: 19114




       14.




                                      20
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 21 of 24 PageID #: 19115




       15.




       16.




       17.




       18.




                                      21
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 22 of 24 PageID #: 19116




       19.




  Dated: May 8, 2020          Respectfully submitted,

                              FARNAN LLP

                              /s/ Brian E. Farnan
                              Brian E. Farnan (Bar No. 4089)
                              Michael J. Farnan (Bar No. 5165)
                              919 N. Market St., 12th Floor
                              Wilmington, DE 19801
                              Telephone : (302) 777-0300
                              Fax : (302) 777-0301
                              bfarnan@farnanlaw.com
                              mfarnan@farnanlaw.com

                              Martin J. Black (admitted pro hac vice)
                              Sharon K. Gagliardi (admitted pro hac vice)
                              Brian M. Goldberg (admitted pro hac vice)
                              DECHERT LLP
                              Cira Centre
                              2929 Arch Street
                              Philadelphia, PA 19104
                              Tel: (215) 994-4000
                              martin.black@dechert.com
                              sharon.gagliardi@dechert.com
                              brian.goldberg@dechert.com

                              Robert D. Rhoad (admitted pro hac vice)
                              DECHERT LLP
                              502 Carnegie Center
                              Suite #104

                                      22
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 23 of 24 PageID #: 19117




                              Princeton, NJ 08540
                              Tel: (609) 955-3200
                              robert.rhoad@dehcert.com

                              Johnathan D.J. Loeb, Ph.D (admitted pro hac vice)
                              DECHERT LLP
                              2400 W. El Camino Real, Suite 700
                              Mountain View, CA 94040-1499
                              Tel: (650) 813-4995
                              jonathan.loeb@dechert.com

                              Blake B. Greene (admitted pro hac vice)
                              DECHERT LLP
                              300 W. 6th Street, Suite 2010
                              Austin, TX 78701
                              Tel: (512) 394-3000
                              blake.greene@dechert.com

                              Attorneys for Plaintiffs Par Pharmaceutical, Inc.,
                              Par Sterile Products, LLC, and Endo Par
                              Innovation Company, LLC




                                       23
Case 1:18-cv-00823-CFC Document 191 Filed 05/15/20 Page 24 of 24 PageID #: 19118




                         CERTIFICATION OF COMPLIANCE

       The foregoing document complies with the type-volume limitation of the

 Court’s November 6, 2019 Standing Order and April 9, 2020 Oral Order. The text

 of this document was prepared in Times New Roman, 14 point. According to the

 word processing system used to prepare it, this document contains 1,634 words,

 excluding tables, headings, and the repetition of Eagle’s statements.



                                              /s/ Brian E. Farnan              .
                                              Brian E. Farnan (Bar No. 4089)
 Dated: May 8, 2020
